DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsubo (WO2017/188102A1; refer to US2017188102 English-language equivalent).

    PNG
    media_image1.png
    950
    935
    media_image1.png
    Greyscale

Ohtsubo discloses a surface mount inductor comprising: 
a coil 12 including a winding portion formed by winding a conducting wire, such that both ends are located on the outer circumference, and 
a pair of extension portions (E1, E2) that extend from the outer circumference of the winding portion; 
a molded body (13) which contains a metal magnetic powder (para. [0052]) and in which the coil is embedded; and 
a pair of outer terminals (14, 15) disposed on the molded body and connected to the extension portions, wherein 
the molded body has a pair of principal surfaces (21, 22) opposite to each other, a pair of end surfaces (23, 24) that are adjacent to the pair of principal surfaces and that are opposite to each other, and side surfaces (25, 26) that are adjacent to the pair of principal surfaces and the pair of end surfaces and that are opposite to each other, one (21) of the principal surfaces serving as a mounting surface that is a lowest surface of the molded body that includes a recessed portion (31) so as to have an elevated region located at a relatively high position and a pair of lowered regions (LR1, LR2) located at a relatively low position on both sides of the recessed portion, 
the coil is embedded in the molded body such that the winding axis of the winding portion becomes parallel to the recessed portion of the mounting surface of the molded body, and 
the pair of extension portions extend from the outer circumference of the winding portion toward the mounting surface and are arranged so as to be exposed 1at the pair of lowered regions of the mounting surface and connected to the pair of outer terminals in the pair of lowered regions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (KR2014038781A) in view of Ohtsubo.
Sung read son the claims as follows (refer to Fig. 3; limitations not disclosed by Sung are crossed out, below):
Claim 1.  A surface mount inductor (100) comprising: 
a coil (120) including a winding portion (121) formed by winding a conducting wire, such that both ends are located on the outer circumference, and a pair of extension portions (122, including 122a) that extend from the outer circumference of the winding portion; 
a molded body (110) which contains a metal magnetic powder (para. [0023]) and in which the coil is embedded; and 
a pair of outer terminals (130) disposed on the molded body and connected to the extension portions, wherein 
the molded body has a pair of principal surfaces (L; only upper surface is labeled) opposite to each other, a pair of end surfaces (W; only right surface is labeled) that are adjacent to the pair of principal surfaces and that are opposite to each other, and side surfaces that are adjacent to the pair of principal surfaces and the pair of end surfaces and that are opposite to each other, one of the principal surfaces (bottom surface in Fig. 3) serving as a mounting surface that is a lowest surface of the molded body 
the coil is embedded in the molded body such that the winding axis of the winding portion becomes parallel to 
the pair of extension portions extend from the outer circumference of the winding portion toward the mounting surface and are arranged so as to be exposed at the 
Claim 2. The surface mount inductor according to Claim 1, 
Claim 3/8.  The surface mount inductor according to Claim 1/2, wherein the molded body has end surfaces (W) adjacent to the mounting surface, and the outer terminals are arranged so as to extend from the [mounting surface] 
Claim 4. The surface mount inductor according to Claim 3, wherein the extension portions are also exposed at the end surfaces, and the extension portions are also connected to the outer terminals on the end surfaces.  See Fig. 3.
Claim 5/9/10/11.  The surface mount inductor according to Claim 2/3/4/8, 
Claim 6/12/13/14/15/16.  The surface mount inductor according to Claim 1/2/3/4/5/8, wherein L1 is equal to L2, where the direction in which the pair of end surfaces are opposite to each other is denoted as an L-direction, the length in the L-direction of the extension portion [at the mounting surface] 
Claim 7/17/18/19/20.  The surface mount inductor according to Claim 1/2/3/4/5, [at the mounting surface] 
Sung discloses the claimed invention, except for the limitations crossed out, above.
Ohtsubo teaches forming an inductor molded body 13 to include a recessed portion 31 with an elevated region, provided to separate lowered regions (LR1 and LR2 in the drawing above) where terminals 14 and 15 are provided. According to Ohtsubo (para. [[062]), “[t]his configuration increases a creeping length on bottom surface 21 between first terminal 14 and second terminal 15 to increase electric resistance of the surface between first terminal 14 and second terminal 15. Accordingly, insulation withstand voltage between first terminal 14 and second terminal 15 can be improved.”
  In view of the teachings of Ohtsubo, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the inductor of Sung such that a recessed portion is provided on the mounting surface to separate the two terminals, for the same advantage as taught by Ohtsubo. 
Modified as proposed, the inductor of Sung would be similar to the following drawing:

    PNG
    media_image2.png
    442
    501
    media_image2.png
    Greyscale


The mounting surface therefore includes a recessed portion R having an elevated region, a pair of lowered regions LR1 and LR2, and a pair of regions r1 and r2 connecting the elevated region to the pair of lowered regions.
Regarding claims 2, 5, 9, 10 and 11, Sung stated in para. [0031]: “The larger the value of the length L1, the more remarkable the effect of the present invention to be described later. However, if the length L1 is too large, the process cost increases and an electrical short between both external terminals 130 may occur.” In other words, it is desirable for L1 to be as large as possible, while still preventing an electrical short between the terminals. The effect mentioned by Sung is increased contact area between the terminal 130 and the extension portions, thereby lowering contact resistance between the coil 120 and the terminal (see para. [0034]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the recessed region R would prevent shorts between the terminals. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to increase the length L1 for the entire length of each lowered region, to maximize the contact area between the terminals and the extension portions, while avoiding a short circuit between the terminals, by means of the recessed region R. Therefore, the extension portions would be exposed at and extend along the regions r1 and r2. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to increase the width of the recess so as to extend from terminal to terminal, at the mounting surface, thereby maximizing the advantages of the recess, taught by Ohtsubo.
Regarding claims 7, 17, 18, 19 and 20, whereas Sung teaches the ends 130A of the terminals and the ends 120A of the coil are coincident e.g. L1=L2; see para. [0030], one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the terminals may extend slightly beyond the ends 120A of the extension portions (e.g. L2 > L1) without any negative effect on performance or functioning of the inductor.
Response to Arguments














Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “to be exposed” is understood to mean the extension portions reach the outer surface of the molded body, such that if the terminals would be absent, the extension portions would be visible.